DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “the optical fiber vibration sensor is installed along a cable and is configured to monitor vibration signals around the cable and the signal processing unit is configured provide an alarm based on the vibration intensity and frequency, and the optical fiber vibration sensor comprises a photoelectric transmitter LD, a photoelectric receiver PD, a mono-mode optical fiber, a multi-mode optical fiber and a reflector, the mono-mode optical fiber has an end connected to the photoelectric transmitter LD and the photoelectric receiver PD and an end connected to one end of the multi-mode optical fiber, and the multi-mode optical fiber has an end connected to the reflector.” Therefore claims 1, 2 and 4-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed February 10, 2021, with respect to claim 1 have been fully considered and are persuasive.  The examiner indicated, in the Non-Final Rejection mailed on June 26, 2020, allowable subject matter of dependent claim 3.  The applicant has amended claim 1 to include allowable subject matter of claim 3. Claim 3 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/KRYSTAL ROBINSON/Examiner, Art Unit 2847        
/William H. Mayo III/Primary Examiner, Art Unit 2847